218 S.W.3d 575 (2007)
In re the Marriage of Nancy HEIDEMAN, Petitioner/Respondent,
v.
David HEIDEMAN, Respondent/Appellant.
No. ED 87828.
Missouri Court of Appeals, Eastern District, Division One.
February 27, 2007.
Rehearing Denied April 5, 2007.
Francis J. Murphy III, St. Louis, MO, for appellant.
Jane Tomich, St. Charles, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
David Heideman ("husband") appeals the judgment of the trial court denying his motion to quash the application and notice of income withholding filed by Nancy Heideman ("wife"). Husband claims the court erred in finding the terms of the marital settlement agreement too vague to be enforceable because the terms were definite and certain.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).